Exhibit 10.2
 
REGISTRATION RIGHTS AGREEMENT
 
This Registration Rights Agreement (this “Agreement”) is made and entered into
as of July 2, 2015, between Palatin Technologies, Inc., a Delaware corporation
(the “Company”), and each of the additional parties signatory hereto (each such
additional party, a “Purchaser” and, collectively, the “Purchasers”).
 
This Agreement is made pursuant to the Securities Purchase Agreement, dated as
of the date hereof, between the Company and certain purchasers named therein
(the “Purchase Agreement”) and the Series G 2015 Documentation.
 
The Company and each Purchaser hereby agrees as follows:
 
1. Definitions.
 
Capitalized terms used and not otherwise defined herein that are defined in the
Purchase Agreement shall have the meanings given such terms in the Purchase
Agreement.  As used in this Agreement, the following terms shall have the
following meanings:
 
“Additional Registration Statement” means the Registration Statement filed
pursuant to this Agreement covering the resale of all Registrable Securities not
included in all Registration Statements previously declared effective as a
result of a limitation on the maximum number of shares of Common Stock of the
Company permitted to be registered by the staff of the Commission pursuant to
Rule 415.
 
“Advice” shall have the meaning set forth in Section 7(c).
 
This “Agreement” shall have the meaning set forth in the preamble of this
Agreement.
 
“Company” shall have the meaning set forth in the preamble of this Agreement.
 
“Demand Date” shall have the meaning set forth in Section 2.
 
“Demand Registrable Securities” means as of any date of determination, to the
extent not then covered by and salable pursuant to an effective Registration
Statement, (a) all Shares, (b) all shares of Common Stock issuable upon exercise
of the Series E 2015 Warrants, without regard to any limitations on exercise of
the Series E 2015 Warrants, (c) all shares of Common Stock issuable upon
exercise of the Series F 2015 Warrants, without regard to any limitations on
exercise of the Series F 2015 Warrants, (d) all shares of Common Stock issuable
upon exercise of the Series G 2015 Warrants, without regard to any limitation on
exercise of the Series G 2015 Warrants and (e) any securities issued or then
issuable upon any stock split, dividend or other distribution, recapitalization
or similar event with respect to the foregoing.
 
“Demand Registration Statement” means the Registration Statement filed pursuant
to this Agreement covering the Demand Registrable Securities.
 
“Effectiveness Date” means (i) with respect to the Initial Registration
Statement required to be filed hereunder, the one hundred forty-fifth (145th)
calendar day following the date hereof, and (ii) with respect to any Additional
Registration Statement required to be filed hereunder, the ninetieth (90th)
calendar day following the earlier of (x) the date on which such Registration
Statement is filed and (y) the date on which such Registration Statement is
required to have been filed; provided, however, that in the event the Company is
notified by the Commission that one or more of the above Registration Statements
will not be reviewed or is no longer subject to further review and comments, the
Effectiveness Date as to such Registration Statement shall be the fifth (5th)
Trading Day following the date on which the Company is so notified if such date
precedes the dates otherwise required above.
 
 
 

--------------------------------------------------------------------------------

 
 
“Effectiveness Failure” shall have the meaning set forth in Section 3(m).
 
"Effectiveness Period" shall have the meaning set forth in Section 2.
 
“Filing Date” means (i) with respect to the Initial Registration Statement
required hereunder, the thirtieth (30th) calendar day following the date hereof,
(ii) with respect to the Demand Registration Statement required to be filed
hereunder, the sixtieth (60th) calendar day following the Demand Date and
(iii) with respect to any Additional Registration Statement, the later of
(x) the date sixty (60) days after the date substantially all of the Registrable
Securities registered under the immediately preceding Registration Statement are
sold and (y) the date six (6) months from the immediately preceding Registration
Statement has been declared effective.
 
“Filing Failure” shall have the meaning set forth in Section 3(m).
 
“Grace Period” shall have the meaning set forth in Section 3(j).
 
“Holder” or “Holders” means any Purchaser or Purchasers, and their permitted
successors and assigns, that is or are a holder or holders, as the case may be,
from time to time of Registrable Securities.
 
“Indemnified Party” shall have the meaning set forth in Section 5(c).
 
“Indemnifying Party” shall have the meaning set forth in Section 5(c).
 
“Initial Registrable Securities” means, as of any date of determination,
(I) (a) all Shares, (b) all shares of Common Stock issuable upon exercise of the
Series E 2015 Warrants, without regard to any limitations on exercise of the
Series E 2015 Warrants, (c) all shares of Common Stock issuable upon exercise of
the Series F 2015 Warrants, without regard to any limitations on exercise of the
Series F 2015 Warrants, (d) all shares of Common Stock issuable upon exercise of
the Series G 2015 Warrants, without regard to any limitations on exercise of the
Series G 2015 Warrants and (e) any securities issued or then issuable upon any
stock split, dividend or other distribution, recapitalization or similar event
with respect to the foregoing or (II) such other amount as may be required by
the staff of the Commission pursuant to Rule 415 with any cutback applied pro
rata to all Holders and with each Holder entitled to elect the portion of its
Shares, Series E 2015 Warrant Shares, Series F 2015 Warrant Shares and/or
Series G 2015 Warrant Shares that are to be cut back; provided, however, that
any such Initial Registrable Securities shall cease to be Initial Registrable
Securities (and the Company shall not be required to maintain the effectiveness
of any, or file another, Registration Statement hereunder with respect thereto
other than as set forth below) as soon as (a) a Registration Statement with
respect to the sale of all Initial Registrable Securities is declared effective
by the Commission under the Securities Act and all such Initial Registrable
Securities have been disposed of by the Holders in accordance with such
effective Registration Statement, (b) such Initial Registrable Securities have
been previously sold in accordance with Rule 144, or (c) such securities become
eligible for resale without volume or manner-of-sale restrictions pursuant to
Rule 144 and without current public information pursuant to Rule 144(c)(1) under
the Securities Act.  For the avoidance of doubt, the fact that Initial
Registrable Securities may at times cease to be Initial Registrable Securities
does not prevent them from again becoming Initial Registrable Securities in the
future.
 
 
2

--------------------------------------------------------------------------------

 
 
“Initial Registration Statement” means the Registration Statement filed pursuant
to this Agreement covering the Initial Registrable Securities.
 
“Losses” shall have the meaning set forth in Section 5(a).
 
“Maintenance Failure” shall have the meaning set forth in Section 3(m).
 
“Plan of Distribution” shall have the meaning set forth in Section 2.
 
“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated by the Commission pursuant to
the Securities Act), as amended or supplemented by any prospectus supplement,
with respect to the terms of the offering of any portion of the Registrable
Securities covered by a Registration Statement, and all other amendments and
supplements to the Prospectus, including post-effective amendments, and all
material incorporated by reference or deemed to be incorporated by reference in
such Prospectus.
 
“Purchaser(s)” shall have the meaning ascribed to such term in the preamble of
this Agreement.
 
“Purchase Agreement” shall have the meaning ascribed to such term in the
preamble of this Agreement.
 
“Registrable Securities” means the Initial Registrable Securities and the Demand
Registrable Securities.
 
“Registration Delay Payment” shall have the meaning set forth in Section 3(m).
 
“Registration Statement” means any registration statement required to be filed
hereunder pursuant to Section 2, including (in each case) the Prospectus,
amendments and supplements to any such registration statement or Prospectus,
including pre- and post-effective amendments, all exhibits thereto, and all
material incorporated by reference or deemed to be incorporated by reference in
any such registration statement.
 
“Rule 144” shall have the meaning set forth in Section 6.
 
“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.
 
 
3

--------------------------------------------------------------------------------

 
 
“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.
 
“Selling Stockholder Questionnaire” shall have the meaning set forth in
Section 3(a).
 
2. Shelf Registration.  On or prior to the applicable Filing Date, the Company
shall prepare and file with the Commission an Initial Registration Statement
covering the resale of all Initial Registrable Securities (determined without
regard to clause (II) of the definition of Registrable Securities) on an
effective Registration Statement for an offering to be made on a continuous
basis pursuant to Rule 415.  Any Holder that becomes an Affiliate of the Company
may at any time and from time to time request in writing (the date of such
request, the “Demand Date”) that the Company prepare and file on or prior to the
applicable Filing Date with the Commission a Demand Registration Statement
covering the resale of all Demand Registrable Securities (determined without
regard to clause (II) of the definition of Demand Registrable Securities) on an
effective Registration Statement for an offering to be made on a continuous
basis pursuant to Rule 415.  On or prior to the applicable Filing Date, the
Company shall prepare and file with the Commission one or more Additional
Registration Statement(s) covering the resale of all Registrable Securities not
included in all Registration Statements previously declared effective as a
result of a limitation on the maximum number of shares of Common Stock of the
Company permitted to be registered by the staff of the Commission pursuant to
Rule 415, on an effective Registration Statement for an offering to be made on a
continuous basis pursuant to Rule 415.  Each Registration Statement filed
hereunder shall be on Form S-3 (except if the Company is not then eligible to
register for resale the Registrable Securities on Form S-3, in which case such
registration shall be on Form S-1 or on another appropriate form in accordance
herewith and the Company shall undertake to register the Registrable Securities
on Form S-3 as soon as such form is available; provided, that the Company shall
use reasonable best efforts to maintain the effectiveness of the Registration
Statement then in effect until such time as a Registration Statement on Form S-3
covering the Registrable Securities has been declared effective by the
Commission).  Each Registration Statement shall contain (unless otherwise
directed by the Required Holders (as defined in the Purchase Agreement)
substantially the “Plan of Distribution” attached hereto as Annex A, with which
each Holder agrees to comply when selling Registrable Securities pursuant to a
Registration Statement.  Subject to the terms of this Agreement, the Company
shall use its reasonable best efforts to cause a Registration Statement filed
hereunder to be declared effective under the Securities Act as promptly as
possible after the filing thereof, but in any event prior to the applicable
Effectiveness Date, and shall use its reasonable best efforts to keep such
Registration Statement continuously effective under the Securities Act until all
Registrable Securities covered by such Registration Statement (i) have been sold
thereunder or pursuant to Rule 144, or (ii) (A) may be sold without volume or
manner-of-sale restrictions pursuant to Rule 144 and (B) may be sold without the
requirement for the Company to be in compliance with the current public
information requirement under Rule 144(c)(1) (such period of time, the
“Effectiveness Period”).  The Company shall telephonically request effectiveness
of a Registration Statement as of 5:00 p.m. New York City time on a Trading
Day.  The Company shall promptly notify the Holders via facsimile or by e-mail
of the effectiveness of a Registration Statement on the same Trading Day that
the Company confirms effectiveness with the Commission, which shall be the date
requested for effectiveness of such Registration Statement.  The Company shall,
by 9:30 a.m. New York City time on the Trading Day after the effective date of
such Registration Statement, file a final Prospectus with the Commission as
required by Rule 424.
 
 
4

--------------------------------------------------------------------------------

 
 
3. Registration Procedures.  In connection with the Company’s registration
obligations hereunder, the Company shall:
 
(a) Not less than three (3) Trading Days prior to the filing of each
Registration Statement and not less than one (1) Trading Day prior to the filing
of any related Prospectus or any amendment or supplement thereto, the Company
shall (i) furnish to each Holder copies of all such documents proposed to be
filed (and, promptly upon request of such Holder, copies of documents to be
incorporated or deemed to be incorporated by reference therein), and (ii) cause
its officers and directors, counsel and independent registered public
accountants to respond to such inquiries as shall be necessary, in the
reasonable opinion of respective counsel to each Holder, to conduct a reasonable
investigation within the meaning of the Securities Act.  The Company shall not
(i) file a Registration Statement or any such Prospectus or any amendments or
supplements thereto to which the Required Holders shall reasonably object in
good faith and (ii) submit a request for acceleration of the effectiveness of a
Registration Statement or any amendment or supplement thereto without the prior
approval of the Required Holders, which consent shall not be unreasonably
withheld or delayed, provided, that, the Company is notified of such objection
in writing no later than five (5) Trading Days after the Holders have been so
furnished copies of a Registration Statement or two (2) Trading Days after the
Holders have been so furnished copies of any related Prospectus or amendments or
supplements thereto.  As a condition to having the Holder’s Registration
Securities included in a Registration Statement, each Holder agrees to furnish
to the Company a completed questionnaire in the form attached to this Agreement
as Annex B (a “Selling Stockholder Questionnaire”) on a date that is the earlier
of two (2) Trading Days prior to the Filing Date or the second (2nd) Trading Day
following the date on which such Holder receives draft materials in accordance
with this Section 3(a).
 
(b) (i) Prepare and file with the Commission such amendments, including
post-effective amendments, to a Registration Statement and the Prospectus used
in connection therewith as may be necessary to keep a Registration Statement
continuously effective as to the applicable Registrable Securities for the
Effectiveness Period and prepare and file with the Commission such other
Registration Statements, if necessary, in order to register for resale under the
Securities Act all of the Registrable Securities, (ii) cause the related
Prospectus to be amended or supplemented by any required Prospectus supplement
(subject to the terms of this Agreement), and, as so supplemented or amended, to
be filed pursuant to Rule 424, (iii) respond as promptly as reasonably possible
to any comments received from the Commission with respect to a Registration
Statement or any amendment thereto and provide as promptly as reasonably
possible to the Holders true and complete copies of all correspondence from and
to the Commission relating to a Registration Statement (provided, that the
Company shall excise any information contained therein which would constitute
material non-public information), and (iv) comply in all material respects with
the applicable provisions of the Securities Act and the Exchange Act with
respect to the disposition of all Registrable Securities covered by a
Registration Statement during the applicable period in accordance (subject to
the terms of this Agreement) with the intended methods of disposition by the
Holders thereof set forth in such Registration Statement as so amended or in
such Prospectus as so supplemented.  In the case of amendments and supplements
to a Registration Statement which are required to be filed pursuant to this
Agreement (including pursuant to this Section 3(b)) by reason of the Company
filing a report on Form 10-Q, Form 10-K or any analogous report under the
Exchange Act, the Company shall have incorporated such report by reference into
such Registration Statement, if applicable, or shall file such amendments or
supplements with the Commission on the same day on which the Exchange Act report
is filed which created the requirement for the Company to amend or supplement
such Registration Statement.
 
 
5

--------------------------------------------------------------------------------

 
 
(c) Notify the Holders of Registrable Securities to be sold as promptly as
reasonably possible (and, in the case of (i)(A) below, not less than one (1)
Trading Day prior to such filing) (i)(A) when a Prospectus or any Prospectus
supplement or post-effective amendment to a Registration Statement is proposed
to be filed, (B) when the Commission notifies the Company whether there will be
a “review” of such Registration Statement and whenever the Commission comments
in writing on such Registration Statement and (C) with respect to a Registration
Statement or any post-effective amendment, when the same has become effective,
(ii) of any request by the Commission or any other federal or state governmental
authority for amendments or supplements to a Registration Statement or
Prospectus or for additional information, (iii) of the issuance by the
Commission or any other federal or state governmental authority of any stop
order suspending the effectiveness of a Registration Statement covering any or
all of the Registrable Securities or the initiation of any Proceedings for that
purpose, (iv) of the receipt by the Company of any notification with respect to
the suspension of the qualification or exemption from qualification of any of
the Registrable Securities for sale in any jurisdiction, or the initiation or
threatening of any Proceeding for such purpose, (v) of the occurrence of any
event or passage of time that makes the financial statements included in a
Registration Statement ineligible for inclusion therein or any statement made in
a Registration Statement, or Prospectus or any document incorporated or deemed
to be incorporated therein by reference, untrue in any material respect, or that
requires any revisions to a Registration Statement, Prospectus or other
documents, so that, in the case of a Registration Statement or the Prospectus,
as the case may be, it will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading, and (vi) of the occurrence or existence of any pending
corporate development with respect to the Company that the Company believes may
be material and that, in the determination of the Company, makes it not in the
best interest of the Company to allow continued availability of a Registration
Statement or Prospectus, provided, that any and all of such information shall
remain confidential to each Holder until such information otherwise becomes
public, unless disclosure by a Holder is required by law or judicial process;
provided, further, that notwithstanding each Holder’s agreement to keep such
information confidential, the Company and each such Holder makes no
acknowledgement that any such information is material, non-public information.
 
(d) Use its reasonable best efforts to avoid the issuance of, or, if issued,
obtain the withdrawal of (i) any order stopping or suspending the effectiveness
of a Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, at the earliest practicable moment.
 
(e) Furnish to each Holder, without charge, at least one conformed copy of each
such Registration Statement and each amendment thereto, including financial
statements and schedules, all documents incorporated or deemed to be
incorporated therein by reference to the extent requested by such Person, and
all exhibits to the extent requested by such Person (including those previously
furnished or incorporated by reference) promptly after the filing of such
documents with the Commission; provided, that any such item which is available
on the Commission’s EDGAR system (or successor thereto) need not be furnished.
 
 
6

--------------------------------------------------------------------------------

 
 
(f) Subject to the terms of this Agreement, the Company hereby consents to the
use of such Prospectus and each amendment or supplement thereto by each of the
selling Holders in connection with the offering and sale of the Registrable
Securities covered by such Prospectus and any amendment or supplement thereto,
except after the giving of any notice pursuant to Section 3(c)(iii) through
(vi).
 
(g) The Company shall cooperate with any broker-dealer through which a Holder
proposes to resell its Registrable Securities in effecting a filing with the
Financial Industry Regulatory Authority (“FINRA”) Corporate Financing Department
pursuant to FINRA Rule 5110, as requested by any such Holder.
 
(h) Prior to any resale of Registrable Securities by a Holder, use its
reasonable best efforts to cooperate with the selling Holders in connection with
the registration or qualification (or exemption from the Registration or
qualification) of such Registrable Securities for the resale by the Holder under
the securities or “blue sky” laws of all applicable jurisdictions within the
United States, to keep each registration or qualification (or exemption
therefrom) effective during the Effectiveness Period and to do any and all other
acts or things reasonably necessary to enable the disposition in such
jurisdictions of the Registrable Securities covered by each Registration
Statement; provided, that the Company shall not be required to qualify generally
to do business in any jurisdiction where it is not then so qualified, subject
the Company to any material tax in any such jurisdiction where it is not then so
subject or file a general consent to service of process in any such
jurisdiction.
 
(i) If requested by a Holder, cooperate with such Holder to facilitate the
timely preparation and delivery of certificates representing Registrable
Securities to be delivered to a transferee pursuant to a Registration Statement,
which certificates shall be free, to the extent permitted by the Purchase
Agreement or the Series G 2015 Documentation, as applicable, of all restrictive
legends, and to enable such Registrable Securities to be in such denominations
and registered in such names as any such Holder may request.
 
(j) Upon the occurrence of any event contemplated by Section 3(c)(iii) through
(vi), as promptly as reasonably possible under the circumstances taking into
account the Company’s good faith assessment of any adverse consequences to the
Company and its stockholders of the premature disclosure of such event, prepare
a supplement or amendment, including a post-effective amendment, to a
Registration Statement or a supplement to the related Prospectus or any document
incorporated or deemed to be incorporated therein by reference, and file any
other required document so that, as thereafter delivered, neither a Registration
Statement nor such Prospectus will contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading.  If the Company notifies the Holders in accordance
with clauses (iii) through (vi) of Section 3(c) above to suspend the use of any
Prospectus until the requisite changes to such Prospectus have been made, then
the Holders shall suspend use of such Prospectus.  The Company will use its
reasonable best efforts to ensure that the use of the Prospectus may be resumed
as promptly as is practicable and shall notify the Holders in writing of the
date on which the Grace Period ends.  The Company shall be entitled to exercise
its right under this Section 3(j) to suspend the availability of a Registration
Statement and Prospectus for a period or periods (each, a “Grace Period”) not to
exceed forty-five (45) calendar days (which need not be consecutive days) in any
twelve (12)-month period and any such Grace Period shall not exceed an aggregate
of twenty (20) consecutive days and the first day of any such period must be at
least five (5) days after the last day of any such prior Grace Period.  For
purposes of determining the length of a Grace Period above, the Grace Period
shall begin on and include the date the Holders receive the notice referred to
in Section 3(c)(iii) through (vi) and shall end on and include the later of the
date the Holders receive the notice referred to in this Section 3(j) and the
date referred to in such notice.  Notwithstanding anything to the contrary, the
Company shall cause its transfer agent to deliver unlegended shares of Common
Stock to a transferee of a Holder in accordance with the terms of the Securities
Purchase Agreement in connection with any sale of Registrable Securities with
respect to which a Holder has entered into a contract for sale, prior to the
Holder’s receipt of the notice of a Grace Period and for which the Holder has
not yet settled.
 
 
7

--------------------------------------------------------------------------------

 
 
(k) Comply with all applicable rules and regulations of the Commission.
 
(l) The Company may require each selling Holder to furnish to the Company a
certified statement as to the number of shares of Common Stock and other
securities beneficially owned by such Holder and the natural persons thereof
that have voting and dispositive control over the shares.  During any periods
that the Company is unable to meet its obligations hereunder with respect to the
registration of the Registrable Securities solely because any Holder fails to
furnish such information within two (2) Trading Days of the Company’s request,
any liquidated damages that are accruing at such time as to such Holder only
shall be tolled until such information is delivered to the Company.
 
(m) If (i) the Initial Registration Statement when declared effective fails to
register all of the Initial Registrable Securities (subject to the maximum
number of shares of Common Stock of the Company permitted to be registered by
the staff of the Commission pursuant to Rule 415), (ii) a Registration Statement
covering all of the Registrable Securities (determined without regard to clause
(II) of the definition of Initial Registrable Securities) required to be covered
thereby and required to be filed by the Company pursuant to this Agreement is
(A) not filed with the Commission on or before the applicable Filing Date (a
“Filing  Failure”) or (B) not declared effective by the Commission on or before
the applicable Effectiveness Date (subject to the maximum number of shares of
Common Stock of the Company permitted to be registered by the staff of the
Commission pursuant to Rule 415), (an “Effectiveness Failure”) or (iii) on any
day after the date a Registration Statement has been declared effective sales of
all of the Registrable Securities required to be included on such Registration
Statement cannot be made (other than during a Grace Period pursuant to such
Registration Statement or otherwise) (including, without limitation, because of
the suspension of trading or any other limitation imposed by the Trading Market,
a failure to keep such Registration Statement effective, a failure to disclose
such information as is necessary for sales to be made pursuant to such
Registration Statement, a failure to register a sufficient number of shares of
Common Stock or a failure to maintain the listing of the Common Stock) (a
“Maintenance Failure”) then, as partial relief for the damages to any Holder by
reason of any such delay in or reduction of its ability to sell the underlying
shares of Common Stock (which remedy shall not be exclusive of any other
remedies available at law or in equity, including, without limitation, specific
performance), (A) the Company shall pay to each holder of Registrable Securities
relating to such Registration Statement an amount in cash equal to one percent
(1.0%) of the aggregate purchase price paid by such Holders pursuant to the
terms of the Securities Purchase Agreement of such Holder’s Registrable
Securities required to be included in such Registration Statement on each of the
following dates:  (i) the day of a Filing Failure; (ii) the day of an
Effectiveness Failure; (iii) the initial day of a Maintenance Failure; (iv) on
the thirtieth (30th) day after the date of a Filing Failure and every thirtieth
(30th) day thereafter (pro-rated for periods totaling less than thirty (30)
days) until such Filing Failure is cured; (v) on the thirtieth (30th) day after
the date of an Effectiveness Failure and every thirtieth (30th) day thereafter
(pro-rated for periods totaling less than thirty (30) days) until such
Effectiveness Failure is cured; and (vi) on the thirtieth (30th) day after the
date of a Maintenance Failure and every thirtieth (30th) day thereafter
(pro-rated for periods totaling less than thirty (30) days) until such
Maintenance Failure is cured.  The payments to which a holder shall be entitled
pursuant to this Section 3(m) are referred to herein as “Registration Delay
Payments.” Registration Delay Payments shall be paid on the earlier of (I) the
dates set forth above and (II) the third (3rd) Business Day after the event or
failure giving rise to the Registration Delay Payments is cured.  In the event
the Company fails to make Registration Delay Payments in a timely manner, such
Registration Delay Payments shall bear interest at the rate of one and one-half
percent (1.5%) per month (prorated for partial months) until paid in full.
 
 
8

--------------------------------------------------------------------------------

 
 
(n) The Company shall hold in confidence and not make any disclosure of
information concerning a Holder provided to the Company unless (i) disclosure of
such information is necessary to comply with federal or state securities laws,
(ii) the disclosure of such information is necessary to avoid or correct a
misstatement or omission in any Registration Statement, (iii) the release of
such information is ordered pursuant to a subpoena or other final,
non-appealable order from a court or governmental body of competent
jurisdiction, or (iv) such information has been made generally available to the
public other than by disclosure in violation of this Agreement or any other
agreement.  The Company agrees that it shall, upon learning that disclosure of
such information concerning a Holder is sought in or by a court or governmental
body of competent jurisdiction or through other means, give prompt written
notice to such Holder and allow such Holder, at the Holder’s expense, to
undertake appropriate action to prevent disclosure of, or to obtain a protective
order for, such information.
 
(o) If reasonably requested by a Holder, the Company shall as soon as
practicable (i) incorporate in a prospectus supplement or post-effective
amendment such information as a Holder reasonably requests to be included
therein relating to the sale and distribution of Registrable Securities,
including, without limitation, information with respect to the number of
Registrable Securities being offered or sold, the purchase price being paid
therefor and any other terms of the offering of the Registrable Securities to be
sold in such offering; (ii) make all required filings of such prospectus
supplement or post-effective amendment after being notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment; and
(iii) supplement or make amendments to any Registration Statement if reasonably
requested by a Holder holding any Registrable Securities.
 
 
9

--------------------------------------------------------------------------------

 
 
(p) The Company shall use its reasonable best efforts to cause the Registrable
Securities covered by a Registration Statement to be registered with or approved
by such other governmental agencies or authorities as may be necessary to
consummate the disposition of such Registrable Securities.
 
(q) The Company shall make generally available to its security holders as soon
as practical, but not later than ninety (90) days after the close of the period
covered by the earning statement referenced immediately hereafter, an earnings
statement (in form complying with, and in the manner provided by, the provisions
of Rule 158 under the Securities Act) covering a twelve-month period beginning
not later than the first (1st) day of the Company’s fiscal quarter next
following the date the applicable Registration Statement is declared effective.
 
(r) Within two (2) Business Days after a Registration Statement which covers
Registrable Securities is ordered effective by the Commission, the Company shall
deliver, and shall cause legal counsel for the Company to deliver, to the
transfer agent for such Registrable Securities (with copies to the Holders whose
Registrable Securities are included in such Registration Statement) confirmation
in writing that such Registration Statement has been declared effective by the
Commission.
 
(s) Neither the Company nor any Subsidiary or Affiliate thereof shall identify
any Holder as an underwriter in any public disclosure or filing with the
Commission or any Trading Market and any Holder being deemed an underwriter by
the Commission shall not relieve the Company of any obligations it has under
this Agreement or any other Transaction Document; provided, however, that the
foregoing shall not prohibit the Company from including the disclosure found in
the “Plan of Distribution” Section attached hereto as Annex A in the
Registration Statement.
 
(t) The Company shall not file any other registration statements until, or grant
registration rights to any Person that can be exercised prior to, the date that
is the date (i) all Shares, (ii) all shares of Common Stock issuable upon
exercise of the Series E 2015 Warrants (without regard to any limitations on
exercise of the Series E 2015 Warrants), (iii) all shares of Common Stock
issuable upon exercise of the Series F 2015 Warrants (without regard to any
limitations on exercise of the Series F 2015 Warrants), and (iv) all shares of
Common Stock issuable upon exercise of the Series G 2015 Warrants (without
regard to any limitations on exercise of the Series G 2015 Warrants) either are
registered pursuant to a Registration Statement that is declared effective and
is effective by the Commission or may be sold without any restriction or
limitation pursuant to Rule 144 and without the requirement to be in compliance
with Rule 144(c)(1); provided, that this Section 3(t) shall not prohibit the
Company from filing amendments (pre-effective and post-effective) to
registration statements filed prior to the date of this Agreement; and provided,
further, that no such amendment shall increase the number of securities
registered on a registration statement.
 
(u) In no event shall the Company include any securities other than Registrable
Securities on any Registration Statement without the prior written consent of
the Required Holders.  Nothing contained herein or related hereto shall limit,
restrict, or modify the obligations of the Company, including registration
rights, relating to the 2012 Offering or the 2014 Offering.
 
 
10

--------------------------------------------------------------------------------

 
 
4. Registration Expenses.  All fees and expenses incident to the performance of
or compliance with, this Agreement by the Company shall be borne by the Company
whether or not any Registrable Securities are sold pursuant to a Registration
Statement.  The fees and expenses referred to in the foregoing sentence shall
include, without limitation, (i) all registration and filing fees (including,
without limitation, fees and expenses of the Company’s counsel and independent
registered public accountants) (A) with respect to filings made with the
Commission, (B) with respect to filings required to be made with any Trading
Market on which the Common Stock is then listed for trading, and (C) in
compliance with applicable state securities or “blue sky” laws reasonably agreed
to by the Company in writing, (ii) printing expenses (including, without
limitation, expenses of printing certificates for Registrable Securities),
(iii) messenger, telephone and delivery expenses, (iv) fees and disbursements of
counsel for the Company, (v) Securities Act liability insurance, if the Company
so desires such insurance, and (vi) fees and expenses of all other Persons
retained by the Company in connection with the consummation of the transactions
contemplated by this Agreement.  In addition, the Company shall be responsible
for all of its internal expenses incurred in connection with the consummation of
the transactions contemplated by this Agreement (including, without limitation,
all salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any annual audit and the fees and expenses
incurred in connection with the listing of the Registrable Securities on any
securities exchange as required hereunder.  In no event shall the Company be
responsible for any broker or similar commissions of any Holder or, except to
the extent provided for in the Transaction Documents, any legal fees or other
costs of the Holders.
 
5. Indemnification.
 
(a) Indemnification by the Company.  The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless each Holder, the
officers, directors, members, partners, agents, brokers, representatives,
investment advisors and employees (and any other Persons with a functionally
equivalent role of a Person holding such titles, notwithstanding a lack of such
title or any other title) of each of them, each Person who controls any such
Holder (within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act) and the officers, directors, members, stockholders, partners,
agents and employees (and any other Persons with a functionally equivalent role
of a Person holding such titles, notwithstanding a lack of such title or any
other title) of each such controlling Person, to the fullest extent permitted by
applicable law, from and against any and all losses, claims, damages,
liabilities, judgments, fines, penalties, charges, costs (including, without
limitation, reasonable attorneys’ fees) and expenses, amounts paid in settlement
or expenses (collectively, “Losses”), as incurred, arising out of or relating to
(1) any untrue or alleged untrue statement of a material fact contained in a
Registration Statement, any Prospectus or any form of prospectus or in any
amendment or supplement thereto or in any preliminary prospectus or in any final
prospectus or in any filing made in connection with the qualification of the
offering under the securities or other “blue sky” laws of any jurisdiction in
which Registrable Securities are offered, or arising out of or relating to any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case of any Prospectus or
supplement thereto, in light of the circumstances under which they were made)
not misleading or (2) any violation or alleged violation by the Company of the
Securities Act, the Exchange Act or any state securities law, or any rule or
regulation thereunder, in connection with the performance of its obligations
under this Agreement, except to the extent, but only to the extent, that
(i) such untrue statements or omissions are based solely upon information
regarding such Holder furnished in writing to the Company by such Holder
expressly for use therein, or (ii) in the case of an occurrence of an event of
the type specified in Section 3(c)(iii)-(vi), the use by such Holder of an
outdated, defective or otherwise unavailable Prospectus after the Company has
notified such Holder in writing that the Prospectus is outdated, defective or
otherwise unavailable for use by such Holder and prior to the receipt by such
Holder of the Advice contemplated in Section 7(c).  The Company shall notify the
Holders promptly of the institution, threat or assertion of any Proceeding
arising from or in connection with the transactions contemplated by this
Agreement of which the Company is aware.
 
 
11

--------------------------------------------------------------------------------

 
 
(b) Indemnification by Holders.  Each Holder shall, severally and not jointly,
indemnify and hold harmless the Company, its directors, officers, agents and
employees, each Person who controls the Company (within the meaning of
Section 15 of the Securities Act and Section 20 of the Exchange Act), to the
fullest extent permitted by applicable law, from and against all Losses, as
incurred, in each case to the extent, and only to the extent, that such Losses
arise solely out of or are based solely upon:  any untrue statement of a
material fact contained in any Registration Statement, any Prospectus, or in any
amendment or supplement thereto or in any preliminary prospectus, or arising out
of or relating to any omission of a material fact required to be stated therein
or necessary to make the statements therein not misleading (i) to the extent,
but only to the extent, that such untrue statement or omission is contained in
any information so furnished in writing by such Holder to the Company
specifically for inclusion in such Registration Statement or such
Prospectus.  In no event shall the aggregate liability of any selling Holder
under this Section 5(b) (together with any liability under Section 5(d)) be
greater in amount than the dollar amount of the net proceeds received by such
Holder upon the sale of the Registrable Securities giving rise to such
indemnification obligation.
 
(c) Conduct of Indemnification Proceedings.  If any Proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall have the right to assume the defense thereof, including the
employment of counsel reasonably satisfactory to the Indemnified Party and the
payment of all fees and expenses incurred in connection with defense thereof;
provided, that the failure of any Indemnified Party to give such notice shall
not relieve the Indemnifying Party of its obligations or liabilities pursuant to
this Agreement, except (and only) to the extent that it shall be finally
determined by a court of competent jurisdiction (which determination is not
subject to appeal or further review) that such failure shall have prejudiced the
Indemnifying Party.
 
An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless:  (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses, (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding, or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and counsel to the Indemnified Party shall
reasonably believe that a material conflict of interest is likely to exist if
the same counsel were to represent such Indemnified Party and the Indemnifying
Party (in which case, if such Indemnified Party notifies the Indemnifying Party
in writing that it elects to employ separate counsel at the expense of the
Indemnifying Party, the Indemnifying Party shall not have the right to assume
the defense thereof and the reasonable fees and expenses of no more than one
separate counsel shall be at the expense of the Indemnifying Party).  The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its written consent, which consent shall not be unreasonably
withheld or delayed.  No Indemnifying Party shall, without the prior written
consent of the Indemnified Party, effect any settlement of any pending
Proceeding in respect of which any Indemnified Party is a party, unless such
settlement includes an unconditional release of such Indemnified Party from all
liability on claims that are the subject matter of such Proceeding and such
settlement shall not include an admission as to fault on the part of the
Indemnified Party.
 
 
12

--------------------------------------------------------------------------------

 
 
Subject to the terms of this Agreement, all reasonable fees and expenses of the
Indemnified Party (including reasonable fees and expenses to the extent incurred
in connection with investigating or preparing to defend such Proceeding in a
manner not inconsistent with this Section 5(c)) shall be paid to the Indemnified
Party, as incurred, within ten (10) Trading Days of written notice thereof to
the Indemnifying Party; provided, that the Indemnified Party shall promptly
reimburse the Indemnifying Party for that portion of such fees and expenses
applicable to such actions for which such Indemnified Party is judicially
determined not to be entitled to indemnification hereunder.
 
Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of such Indemnified Party and shall survive
the transfer of the Registrable Securities by the Holder pursuant to
Section 7(o).
 
(d) Contribution.  If the indemnification under Section 5(a) or Section 5(b) is
unavailable to an Indemnified Party or insufficient to hold an Indemnified Party
harmless for any Losses, then each Indemnifying Party shall contribute to the
amount paid or payable by such Indemnified Party, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable
considerations.  The relative fault of such Indemnifying Party and Indemnified
Party shall be determined by reference to, among other things, whether any
action in question, including any untrue statement of a material fact or
omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission.  The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in this Agreement, any reasonable attorneys’ or
other fees or expenses incurred by such party in connection with any Proceeding
to the extent such party would have been indemnified for such fees or expenses
if the indemnification provided for in this Section 5(d) was available to such
party in accordance with its terms.  No Person involved in the sale of
Registrable Securities, which Person is guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) in connection with
such sale, shall be entitled to contribution from any Person involved in such
sale of Registrable Securities who was not guilty of fraudulent
misrepresentation.
 
 
13

--------------------------------------------------------------------------------

 
 
The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding
paragraph.  Notwithstanding the provisions of Section 5(b) and this
Section 5(d), no Holder shall be required to contribute pursuant to this
Section 5(d), in the aggregate, any amount in excess of the amount it would
otherwise be liable for pursuant to Section 5(b).
 
The aggregate liability of any Holder under Section 5(b) together with the
aggregate contribution obligation of any Holder under Section 5(d) shall not
exceed the dollar amount of the net proceeds received by such Holder upon the
sale of the Registrable Securities giving rise to such indemnification
obligation.
 
6. Reports Under the 1934 Act.
 
With a view to making available to the Holders the benefits of Rule 144
promulgated under the Securities Act or any other similar rule or regulation of
the Commission that may at any time permit the Holders to sell securities of the
Company to the public without registration (“Rule 144”), the Company agrees to:
 
(a) make and keep public information available, as those terms are understood
and defined in Rule 144;
 
(b) file with the Commission in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act so long as
the Company remains subject to such requirements and the filing of such reports
and other documents is required for the applicable provisions of Rule 144; and
 
(c) furnish to each Holder so long as such Holder owns Registrable Securities,
promptly upon request, (i) a written statement by the Company, if true, that it
has complied with the reporting requirements of Rule 144, the Securities Act and
the Exchange Act, (ii) a copy of the most recent annual or quarterly report of
the Company and such other reports and documents so filed by the Company, and
(iii) such other information as may be reasonably requested to permit the
Holders to sell such securities pursuant to Rule 144 without registration.
 
7. Miscellaneous.
 
(a) Remedies.  In the event of a breach by the Company or by a Holder of any of
their respective obligations under this Agreement, each Holder or the Company,
as the case may be, in addition to being entitled to exercise all rights granted
by law and under this Agreement, including recovery of damages, shall be
entitled to specific performance of its rights under this Agreement.  Each of
the Company and each Holder agrees that monetary damages would not provide
adequate compensation for any losses incurred by reason of a breach by it of any
of the provisions of this Agreement and hereby further agrees that, in the event
of any action for specific performance in respect of such breach, it shall not
assert or shall waive the defense that a remedy at law would be adequate.  The
Company therefore agrees that the Holders shall be entitled to seek temporary
and permanent injunctive relief in any such case without the necessity of
proving actual damages and without posting a bond or other security.
 
 
14

--------------------------------------------------------------------------------

 
 
(b) Compliance.  Each Holder covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it,
unless exempted therefrom, in connection with sales of Registrable Securities
pursuant to a Registration Statement.
 
(c) Discontinued Disposition.  By its acquisition of Registrable Securities,
each Holder agrees that, upon receipt of a notice from the Company of the
occurrence of any event of the kind described in Section 3(c)(iii) through (vi),
such Holder will forthwith discontinue disposition of such Registrable
Securities under a Registration Statement until it is advised in writing (the
“Advice”) by the Company that the use of the applicable Prospectus (as it may
have been supplemented or amended) may be resumed.  The Company will use its
reasonable best efforts to ensure that the use of the Prospectus may be resumed
as promptly as is practicable.
 
(d) Piggy-Back Registrations.  Without prejudice to the rights of and
obligations to the Holders under Section 3(t), if, at any time when any
Registrable Securities are outstanding, there is not an effective Registration
Statement covering all of the Registrable Securities and the Company shall
determine to prepare and file with the Commission a registration statement
relating to an offering for its own account or the account of others under the
Securities Act of any of its equity securities, other than on Form S-4 or Form
S-8 (each as promulgated under the Securities Act) or their then equivalents
relating to equity securities to be issued solely in connection with any
acquisition of any entity or business or equity securities issuable in
connection with the Company’s stock option or other employee benefit plans, then
the Company shall deliver to each Holder a written notice of such determination
at least five (5) days before the anticipated date of filing and, if within five
(5) Trading Days after the date of the delivery of such notice, any such Holder
shall so request in writing, the Company shall include in such registration
statement all or any part of such Registrable Securities such Holder requests to
be registered; provided, however, that the Company shall not be required to
register any Registrable Securities pursuant to this Section 7(d) that are
eligible for resale pursuant to Rule 144 promulgated by the Commission pursuant
to the Securities Act without any restriction or limitation and without the
requirement to be in compliance with Rule 144(c)(1) or that are the subject of a
then effective Registration Statement.
 
(e) Amendments and Waivers.  The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless the same shall be in writing and signed by the Company and the Required
Holders.  If a Registration Statement does not register all of the Registrable
Securities pursuant to a waiver or amendment done in compliance with the
previous sentence, then the number of Registrable Securities to be registered
for each Holder shall be reduced pro rata among all Holders and each Holder
shall have the right to designate which of its Registrable Securities shall be
omitted from such Registration Statement.  Notwithstanding the foregoing, a
waiver or consent to depart from the provisions hereof with respect to a matter
that relates exclusively to the rights of a Holder or some Holders and that does
not directly or indirectly affect the rights of other Holders may be given by
such Holder or Holders of all of the Registrable Securities to which such waiver
or consent relates; provided, however, that the provisions of this sentence may
not be amended, modified, or supplemented except in accordance with the
provisions of the first sentence of this Section 7(e).
 
 
15

--------------------------------------------------------------------------------

 
 
(f) Notices.  Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be delivered as set forth in the
Purchase Agreement or the Series G 2015 Documentation, as applicable.
 
(g) Successors and Assigns.  This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties and
shall inure to the benefit of each Holder.  The Company may not assign (except
by merger or otherwise by operation by law) its rights or obligations hereunder
without the prior written consent of the Required Holders.  Each Holder may
assign their respective rights hereunder in the manner and to the Persons as
permitted under Section 7(o).
 
(h) No Inconsistent Agreements.  The Company has not entered, as of the date
hereof, nor shall the Company, on or after the date of this Agreement, enter
into any agreement with respect to its securities, that would have the effect of
impairing the rights granted to the Holders in this Agreement or otherwise
conflicts with the provisions hereof; it being understood that the Company is
entering into the Purchase Agreement and the Series G 2015 Documentation
contemporaneously with this Agreement.  Except as disclosed in the SEC Reports
or in any exhibit thereto, the Company has not previously entered into any
agreement granting any registration rights with respect to any of its securities
to any Person that have not been satisfied in full.
 
(i) Execution and Counterparts.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf’ format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf’ signature page were an original
thereof.
 
(j) Governing Law.  All questions concerning the governing law, construction,
validity, enforcement and interpretation of this Agreement and the courts having
jurisdiction over, and the proper venue for, the adjudication of any dispute
hereunder, shall be determined in accordance with the provisions of the Purchase
Agreement.
 
(k) Cumulative Remedies.  The remedies provided herein are cumulative and not
exclusive of any other remedies provided by law.
 
(l) Severability.  If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the provision that would otherwise be prohibited, invalid
or unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remainder of the terms,
provisions, covenants and restrictions set forth herein shall remain in full
force and effect and shall in no way be affected, impaired or invalidated so
long as this Agreement as so modified continues to express, without material
change, the original intentions of the parties as to the subject matter hereof
and the prohibited nature, invalidity or unenforceability of the provision(s) in
question does not substantially impair the respective expectations or reciprocal
obligations of the parties or the practical realization of the benefits that
would otherwise be conferred upon the parties.  The parties hereto shall use
their reasonable best efforts to find and employ an alternative means to achieve
the same or substantially the same result as that contemplated by such term,
provision, covenant or restriction.
 
 
16

--------------------------------------------------------------------------------

 
 
(m) Headings.  The headings in this Agreement are for convenience only, do not
constitute a part of the Agreement and shall not be deemed to limit or affect
any of the provisions hereof.
 
(n) Independent Nature of Holders’ Obligations and Rights.  The obligations of
each Holder hereunder are several and not joint with the obligations of any
other Holder hereunder, and no Holder shall be responsible in any way for the
performance of the obligations of any other Holder hereunder.  Nothing contained
herein or in any other agreement or document delivered at any closing, and no
action taken by any Holder pursuant hereto or thereto, shall be deemed to
constitute the Holders, and the Company acknowledges that the Holders do not so
constitute, as a partnership, an association, a joint venture or any other kind
of entity, or create a presumption that the Holders are in any way acting in
concert with respect to such obligations or the transactions contemplated by
this Agreement.  Each Holder shall be entitled to protect and enforce its
rights, including without limitation the rights arising out of this Agreement,
and it shall not be necessary for any other Holder to be joined as an additional
party in any proceeding for such purpose.
 
(o) Assignment of Registration Rights.  The rights under this Agreement shall be
automatically assignable by the Holders to any transferee of all or any portion
of such Holder’s Registrable Securities if:  (i) the Holder agrees in writing
with the transferee or assignee to assign such rights, and a copy of such
agreement is furnished to the Company within a reasonable time after such
assignment; (ii) the Company is, within a reasonable time after such transfer or
assignment, furnished with written notice of (a) the name and address of such
transferee or assignee, and (b) the securities with respect to which such
registration rights are being transferred or assigned; (iii) immediately
following such transfer or assignment the further disposition of such securities
by the transferee or assignee is restricted under the Securities Act or
applicable state securities laws; (iv) at or before the time the Company
receives the written notice contemplated by clause (ii) of this sentence the
transferee or assignee agrees in writing with the Company to be bound by all of
the provisions contained herein; and (v) such transfer shall have been made in
accordance with the applicable requirements of the Securities Purchase
Agreement.
 
********************
 
(Signature Pages Follow)
 
 
17

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 


PALATIN TECHNOLOGIES, INC.
 
 
By:         /s/ Stephen T.
Wills                                                                           
 
Name:             Stephen T. Wills
Title:Executive Vice President, Chief Financial Officer and Chief Operating
Officer
 
 





 






 
[SIGNATURE PAGE OF HOLDERS FOLLOWS]
 
 
18

--------------------------------------------------------------------------------

 
 
[SIGNATURE PAGE OF HOLDERS TO PTN RRA]
 


 
667, L.P.


By: BAKER BROS. ADVISORS LP, management company and investment adviser to 667,
L.P., pursuant to authority granted to it by Baker Biotech Capital, L.P.,
general partner to 667, L.P., and not as the general partner.


By:           /s/ Scott Lessing                                
Name: Scott Lessing
Title: President
 


 
BAKER BROTHERS LIFE SCIENCES, L.P.


By: BAKER BROS. ADVISORS LP, management company and investment adviser to Baker
Brothers Life Sciences, L.P., pursuant to authority granted to it by Baker
Brothers Life Sciences Capital, L.P., general partner to Baker Brothers Life
Sciences, L.P., and not as the general partner.


By:           /s/ Scott Lessing                                
Name: Scott Lessing
Title: President
 


 
Name of Holder: QVT FUND V LP, by its general partner QVT Associates GP LLC
 
Signature of Authorized Signatory of Holder:  /s/ Tracy
Fu                                
 
Name of Authorized Signatory: Tracy Fu
 
Title of Authorized Signatory: Managing Member
 


 
Name of Holder: QVT FUND IV LP, by its general partner QVT Associates GP LLC
 
Signature of Authorized Signatory of Holder: /s/ Tracy
Fu                                
 
Name of Authorized Signatory: Tracy Fu
 
Title of Authorized Signatory: Managing Member
 
 
19

--------------------------------------------------------------------------------

 


 
Name of Holder: QUINTESSENCE FUND L.P., by its general partner QVT Associates GP
LLC
 
Signature of Authorized Signatory of Holder: /s/ Tracy
Fu                                
 
Name of Authorized Signatory: Tracy Fu
 
Title of Authorized Signatory: Managing Member
 
 
20

--------------------------------------------------------------------------------

 
 
Annex A
 
Plan of Distribution
 
Each Selling Stockholder (the “Selling Stockholders”) of the common stock and
any of their pledgees, assignees and successors-in-interest may, from time to
time, sell any or all of their shares of common stock covered hereby on the
principal Trading Market or any other stock exchange, market or trading facility
on which the shares are traded or in private transactions from time to time
directly or through one or more underwriters, broker-dealers or agents.  These
sales may be in one or more transactions at fixed prices, at prevailing market
prices at the time of the sale, at varying prices determined at the time of sale
or negotiated prices.  A Selling Stockholder may use any one or more of the
following methods when selling shares:
 
●  
on any national securities exchange or quotation service on which the securities
may be listed or quoted at the time of sale;

 
●  
in the over-the-counter market;

 
●  
in transactions otherwise than on these exchanges or systems or in the
over-the-counter market;

 
●  
ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 
●  
block trades in which the broker-dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;

 
●  
purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 
●  
an exchange distribution in accordance with the rules of the applicable
exchange;

 
●  
privately negotiated transactions;

 
●  
short sales;

 
●  
in transactions through broker-dealers that agree with the Selling Stockholders
to sell a specified number of such shares at a stipulated price per share;

 
●  
through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;

 
●  
a combination of any such methods of sale; or

 
●  
any other method permitted pursuant to applicable law.

 
The Selling Stockholders may also sell shares under Rule 144 under the
Securities Act of 1933, as amended (the “Securities Act”), if available, rather
than under this prospectus.
 
 
21

--------------------------------------------------------------------------------

 
 
Broker-dealers engaged by the Selling Stockholders may arrange for other
brokers-dealers to participate in sales.  Broker-dealers may receive commissions
or discounts from the Selling Stockholders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated, but, except as set forth in a supplement to this Prospectus, in the
case of an agency transaction not in excess of a customary brokerage commission
in compliance with FINRA Rule 2440; and in the case of a principal transaction a
markup or markdown in compliance with FINRA IM-2440.
 
In connection with the sale of the common stock or interests therein, the
Selling Stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume.  The Selling
Stockholders may also sell shares of the common stock short and deliver these
securities to close out their short positions and to return borrowed shares in
connection with such short sales, or loan or pledge the common stock to
broker-dealers that in turn may sell these securities.  The Selling Stockholders
may also enter into option or other transactions with broker-dealers or other
financial institutions or create one or more derivative securities which require
the delivery to such broker-dealer or other financial institution of shares
offered by this prospectus, which shares such broker-dealer or other financial
institution may resell pursuant to this prospectus (as supplemented or amended
to reflect such transaction).
 
The Selling Stockholders may pledge or grant a security interest in some or all
of the warrants or shares of common stock owned by them and, if they default in
the performance of their secured obligations, the pledgees or secured parties
may offer and sell the shares of common stock from time to time pursuant to this
prospectus or any amendment to this prospectus under Rule 424(b)(3) or other
applicable provision of the Securities Act of 1933, as amended, amending, if
necessary, the list of Selling Stockholder to include the pledgee, transferee or
other successors in interest as selling shareholders under this prospectus.  The
Selling Stockholders also may transfer and donate the shares of common stock in
other circumstances in which case the transferees, donees, pledgees or other
successors in interest will be the selling beneficial owners for purposes of
this prospectus.
 
The Selling Stockholders and any broker-dealers or agents that are involved in
selling the shares may be deemed to be “underwriters” within the meaning of the
Securities Act in connection with such sales.  In such event, any commissions
received by such broker-dealers or agents and any profit on the resale of the
shares purchased by them may be deemed to be underwriting commissions or
discounts under the Securities Act.  Each Selling Stockholder has informed the
Company that it does not have any written or oral agreement or understanding,
directly or indirectly, with any person to distribute the Common Stock.  In no
event shall any broker-dealer receive fees, commissions and markups which, in
the aggregate, would exceed eight percent (8%).
 
The Company is required to pay certain fees and expenses incurred by the Company
incident to the registration of the shares.  The Company has agreed to indemnify
the Selling Stockholders against certain losses, claims, damages and
liabilities, including liabilities under the Securities Act.
 
 
22

--------------------------------------------------------------------------------

 
 
The Selling Stockholders have advised us that there is no underwriter or
coordinating broker acting in connection with the proposed sale of the resale
shares by the Selling Stockholders.
 
We agreed to keep this prospectus effective until the earlier of (i) the date on
which the shares may be resold by the Selling Stockholders without registration
and without regard to any volume or manner-of-sale limitations by reason of Rule
144, without the requirement for the Company to be in compliance with the
current public information under Rule 144 under the Securities Act or any other
rule of similar effect or (ii) all of the shares have been sold pursuant to this
prospectus or Rule 144 under the Securities Act or any other rule of similar
effect.  The resale shares will be sold only through registered or licensed
brokers or dealers if required under applicable state securities laws.  In
addition, in certain states, the resale shares of Common Stock covered hereby
may not be sold unless they have been registered or qualified for sale in the
applicable state or an exemption from the registration or qualification
requirement is available and is complied with.
 
Under applicable rules and regulations under the Exchange Act, any person
engaged in the distribution of the resale shares may not simultaneously engage
in market making activities with respect to the common stock for the applicable
restricted period, as defined in Regulation M, prior to the commencement of the
distribution.  In addition, the Selling Stockholders will be subject to
applicable provisions of the Exchange Act and the rules and regulations
thereunder, including Regulation M, which may limit the timing of purchases and
sales of shares of the common stock by the Selling Stockholders or any other
person.  We will make copies of this prospectus available to the Selling
Stockholders and have informed them of the need to deliver a copy of this
prospectus to each purchaser at or prior to the time of the sale (including by
compliance with Rule 172 under the Securities Act).
 
Once sold under the registration statement, of which this prospectus forms a
part, the shares of common stock will be freely tradable in the hands of persons
other than our affiliates.
 
 
23

--------------------------------------------------------------------------------

 
 
Annex B
 
PALATIN TECHNOLOGIES, INC.
 
Selling Stockholder Notice and Questionnaire
 
The undersigned beneficial owner of common stock (the “Registrable Securities”)
of Palatin Technologies, Inc., a Delaware corporation (the “Company”),
understands that the Company has filed or intends to file with the Securities
and Exchange Commission (the “Commission”) a registration statement (the
“Registration Statement”) for the registration and resale under Rule 415 of the
Securities Act of 1933, as amended (the “Securities Act”), of the Registrable
Securities, in accordance with the terms of the Registration Rights Agreement
(the “Registration Rights Agreement”) to which this document is annexed.  A copy
of the Registration Rights Agreement is available from the Company upon
request.  All capitalized terms not otherwise defined herein shall have the
meanings ascribed thereto in the Registration Rights Agreement.
 
Certain legal consequences arise from being named as a selling stockholder in
the Registration Statement and the related prospectus.  Accordingly, holders and
beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling stockholder in the Registration Statement and the related
prospectus.
 
NOTICE
 
The undersigned beneficial owner (the “Selling Stockholder”) of Registrable
Securities hereby elects to include the Registrable Securities owned by it in
the Registration Statement.
 
 
24

--------------------------------------------------------------------------------

 
 
The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:
 
QUESTIONNAIRE
 
1.           Name.
 
(a)           Full Legal Name of Selling Stockholder
 

   

(b)           Full Legal Name of Registered Holder (if not the same as (a)
above) through which Registrable Securities are held:
 

   

(c)           Full Legal Name of Natural Control Person (which means a natural
person who directly or indirectly alone or with others has power to vote or
dispose of the securities covered by this Questionnaire):
 

   

2.           Address for Notices to Selling Stockholder:
 

     
Telephone:                                                      
Fax:                                                      
Contact Person:                                                      
 

3.           Broker-Dealer Status:
 
(a)           Are you a broker-dealer?
 
Yes  o                      No  o
 
(b)           If “yes” to Section 3(a), did you receive your Registrable
Securities as compensation for investment banking services to the Company?
 
Yes  o                      No  o
 
Note:           If “yes” to Section 3(b), the Commission’s staff has indicated
that you should be identified as an underwriter in the Registration Statement.
 
(c)           Are you an affiliate of a broker-dealer?
 
Yes  o                       No  o
 
 
25

--------------------------------------------------------------------------------

 
 
(d)           If you are an affiliate of a broker-dealer, do you certify that
you purchased the Registrable Securities in the ordinary course of business, and
at the time of the purchase of the Registrable Securities to be resold, you had
no agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?
 
Yes  o                       No  o
 
Note:           If “no” to Section 3(d), the Commission’s staff has indicated
that you should be identified as an underwriter in the Registration Statement.
 
4.           Beneficial Ownership of Securities of the Company Owned by the
Selling Stockholder.
 
Except as set forth below in this Item 4, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the securities
issuable pursuant to the Purchase Agreement.
 
(a)           Type and Amount of other securities beneficially owned by the
Selling Stockholder:
 

     

5.           Relationships with the Company:
 
Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.
 
State any exceptions here:

     

The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof at any time until the applicable Registration Statement is declared
effective.
 
By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 5 and the inclusion of such
information in the Registration Statement and the related prospectus and any
amendments or supplements thereto.  The undersigned understands that such
information will be relied upon by the Company in connection with the
preparation or amendment of the Registration Statement and the related
prospectus and any amendments or supplements thereto.
 
 
26

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.
 
Date:                                                     Beneficial
Owner:                                                                         

 
By:                                                                                 
Name: _____________________________
Title: ______________________________

 
 
27

--------------------------------------------------------------------------------

 